DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/868,155 filed 06 May 2020. Claims 1-15 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06 May 2020 and 19 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A power transmission apparatus comprising: a main shaft configured to rotate on a first rotation axis; a counter shaft configured to rotate on a second rotation axis parallel to the first rotation axis; a shift drum configured to rotate to drive a shifter of at least one of the main shaft or the counter shaft and to make a dowel be extracted or inserted so that a shift gear is relatively non-rotatably joined to the at least one of the main shaft or the counter shaft, thereby selectively establishing a 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art fails to teach or render obvious “a transmission body configured to transmit a driving force to the shift drum in accordance with rotation of the shift spindle while the clutch lifter moves from the connection position to the disconnection position.” Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0288795, 2016/0290442, 2016/0290500, 2019/0288879, and 2016/0090092 each teach the structure of the instant application. However, the references fail to teach or render obvious the transmission body that transmits a driving force a set forth in the claims in addition to a shift spindle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659